HALL, Justice
(dissenting):
The majority of the Court relies upon the Utah Uniform Probate Code1 as providing for the first time the apportionment of inheritance taxes. Actually Section 75-3-916(2) thereof which is specifically relied upon is neither innovative in substance nor effect in regard to apportionment. It added nothing at all to then existing law and merely reiterated the apportionment provision previously set forth in Chapter 12, Title 59, U.C.A., 1953, which dealt generally with *181the subject of inheritance tax and those responsible for its payment.2
It is readily conceded that the former probate code3 did not specifically treat the matter of apportionment, one way or the other. However, it was not necessary to do so for apportionment has historically been provided for by said Title 59 of our code. Specifically, U.C.A., 1953, 59-12-31, which dates back to 1901, provides as follows:
59-12-31. Duties and liability of grantees and survivors. — All executors and any grantee under a conveyance and any donee under a gift made in contemplation of death, or intended to take effect in possession or enjoyment at or after the death of the grantor, vendor or donor, and any survivor or survivors taking title by right of survivorship, shall be respectively liable for all taxes to be paid by them respectively, with lawful interest as hereinafter set forth, until the same shall have been paid. [Emphasis added.]
In light of the foregoing, I draw what appears to be the inescapable conclusion that the statutory provision 4 relied upon by the majority of the Court as affording the trial court with discretion in this matter has absolutely no application to the facts of this case. This is so because there was no different “former procedure” to apply “in the interest of justice.” The former procedure was and is identical to the present procedure. Apportionment was formerly provided for by virtue of the inheritance tax provisions of the code5 and is now provided for by the Uniform Probate Code.6
The trial court had no discretion in regard to apportionment, and I would therefore reverse, remand and direct that judgment requiring apportionment be entered in favor of plaintiff, as a matter of law.
WILKINS, J., concurs in the views expressed in the dissenting opinion of HALL, J.

. Title 75, U.C.A., 1953, as amended in 1977.


. The fact that Chapter 12 of Title 59 is superseded in some instances by Chapter 12A is not material here.


. Title 75, U.C.A., 1953, as it existed prior to the 1977 amendment.


. U.C.A., 1953, 75-8-101(2)(b), as amended.


. U.C.A., 1953, 59-12-31, supra.


. U.C.A., 1953, 75-3-916(2), supra, as amended.